                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

M & G USA CORPORATION,et al.,l                                 Case No. 17-12307(BLS)

                 Debtors.                                      (Jointly Administered)

                                                           Obj. Deadline: January 2,2019 at 4:00 p.m.
                                                           Hearing Date: Scheduled only if necessary




           ELEVENTH I~ON~'I~I..~' A~'1'I,ICATION F012 COMPENSATIOI~1
          AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
            ZI~HL &JONES LLP,AS CO-COUNSEL AND CONFLICTS
        COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,FOR
      THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTElYI~3ER 30,2018

Name of Applicant:                                       Pachulski Stang Ziehl &Jones LLP
Authorized to Provide Professional Services
                                                         Debtors and Debtors in Possession
to:
                                                         Nunc Pao Tunc to October 30, 2017 by order
Date of Retention:
                                                         signed November 30, 2017
Period for which Compensation and                                                                    a
                                                         September 1, 2018 through September 30, 2018
Reimbursement is Sought:
Amount of Compensation Sought as Actual,
                                                         $85,595.00
Reasonable and Necessary:
Amount of Expense Reimbursement Sought                  $ 2,307.36
as Actual, Reasonable and Necessary:

This is a:         x monthly           interim          final application.




  The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corpot•ation (3449), M & G Resins USA,LLC (3236), M & G
Polymers USA,LLC (7593), M & G Finance Corporation (4230), M&G Waters USA,LLC(2195),
Mossi & Ghisolfi International S.a r.l.(1270), M&G Chemicals S.A.(N/A), M&G Capital S.~ r.l. (7812), M & G
USA Holding, LLC(3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Indo American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.
z The applicant reserves the ~•ight to include any time expended in the time period indicated above in future
applications) if it is not included herein.


DOCS DE2221]4.154032/001
                The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,000.00.

                               PRIOR APPLICATIONS FILED

  ~~~~t~ ~ ~'e~~~t~cl E,'~~e~•cc~ ~~t~t~e~tt~~~ '     I~~~~~€es~c~l ~'   13~7~3r~~~~ect   ~~~~3~~~~~cf~ '~
  File€~                          ~ ' I~e~s            ~:t~~rific4           Fe~::~        I~~_ E~~r~~~s---
03/OS/18 10/30/17 —11/30/17          $243,369.00        $29,125.63       $243,369.00        $29,125.63
03/06/18 12/01/17 —      12/31/17    $183,773.00        $17,938.11       $183,773.00        $17,938.11
03/26/18 01/01/18 — 01/31/18         $162,408.00        $ 9,185.48       $162,408.00        $ 9,185.48
05/22/18 02/01/18 — 02/28/18         $106,150.00        $ 4,795.64       $106,150.00        $ 4,795.64
05/31/18 03/01/18 — 03/31/18         $180,169.00        $10,630.80       $180,169.00        $10,630.80
07/02/18 04/01/18 — 04/30/18         $ 49,685.50        $ 5,209.70       $ 49,685.50        $ 5,209.70
08/09/18  05/01/18    — 05/31/18     $ 71,813.50        $ 2,346.45       $ 71,813.50        $ 2,346.45
09/07/18 06/01/18 — 06/30/18         $ 60,808.50        $ 2,224.00       $ 60,808.50        $ 2,224.00
10/08/18 07/01/18 — 07/31/18         $ 76,321.00        $ 7,664.81       $ 76,321.00        $ 7,664.81
11/27/18 08/01/18 — 08/31/18         $ 48,452.00        $ 1,244.40             Pending          Pending




DOCS DE222114.1 54032/001                        2
                                              PSZ&J PROFESSIONALS
                                                                                                     -..... ~ _
 I~~~ii~e E~f' ~'z~~fe~sit~~~~l       ~'t3~i~ifl€i cz~ foie ~.~~~~Iic<~t~t,                 ~r~u~•I~-       'I"~ft~l Tat~~l
           ~I1C~1?'lt~~li~~            l'ET ~I~3I~3i.;~~ O~ ~~4"sll,~'i IIl ~~IIf~          ~I~Ilti~             ~~fl#~~~~       ~FOITI~jL'I1S[`#~102X ~
                                       ~[iSl~it)Ii} ~~I'lEt~' ~~~~~1~~~T1~                     ~~s~~~            ~31~~ef~
                                   ~:K~l~f'I't~ItCE'~ ~tiC~i' 4l~ ~~2~2fI~12ilt~,, ~ ~II~C~klf~~i~~;
                                                                                          ~,~~t~I3~('u~`~   1}
                                     I~IE'~If.'~f' ~(~ ~~~~s~CiIE'f'i t~l'~`[i tl~~
                                                    {~ i~~~~                                                l
_~.._ __:..--          -      __          W.. .Ta_t'~'~ISC    _      ' __._.          _: __. ......_'       ~         '      ~        ___
 Laura Davis Jones                 Partner 2000; Joined Firm 2000;                         $1,145.00              23.90               $27,365.50
                                   Member of DE Bar since 1986
 James E. O'Neill                  Partner 2005; Member of DE Bar                          $ 850.00               32.20               $27,370.00
                                   since 2001; Member ofPA Bar
                                   since 1985
 Joseph M. Mulvihill               Associate 2015; Member of DE                            $ 495.00               48.20               $23,859.00
                                   Bar since 2014; Member ofPA
                                   Bar since 2015
 Elizabeth C. Thomas               Paralega12016                                           $     375.00             9.50              $ 3,562.50
 Cheryl A. Knotts                  Paralega12000                                           $     350.00             1.90              $ 665.00
 Sheryle L. Pitman                 Case Management Assistant 2001                          $     295.00             0.60              $ 177.00
 Charles J. Bouzoukis              Case Management Assistant 2001                          $     295.00             6.30              $ 1,858.50
 Karen S. Neil                     Case Management Assistant 2003                          $     295.00             2.50              $ 737.50

                                                    Grand Total: $85,595.00
                                                    Total Hours:     125.10
                                                    Blended Rate: $ 684.21




 DOGS DE222ll4.1 54032/001
                                 COMPENSATION BY CATEGORY

             1'~~~~~~c~ _t~t~; ~rie~                ~    _ `!`~tE~t Hu~~~~~       ~        _ Tot~~l Dees
Asset Disposition                                                     ~      0.20                  $ 229.00
Bankruptcy Litigation                                                      54.60                   $40,243.00
Case Administration                                                          6.00                  $ 1,997.00
Claims Admin/Objections                                                     18.80                  $11,909.00
Compensation of Professional                                                 3.00                  $ 1,657.50
Compensation. of Prof/Others                                                11.10                  $ 6,639.00
Plan &Disclosure Statement                                                 28.70                   $21,122.50
Retention of Professional                                                    0.40                  $ 269.00
Stay Litigation                                                              2.30                  $ 1,529.00




                                          EXPENSE SUMMARY
 .        _ ..        —_....                     --- -        -c~rfEi~;t~~             ---..   m
     I1x~c~~~~e ~'~~crio~•~-                      ~e~~~~iee ~'~-                                      '~'c~t~~~
                                 ~                  ~ific~~~~Ie)_                                   I:x ~e~~~es 1
Delivery/Courier Service             Advita                                                          $ 282.77
Court Research                       Pacer                                                           $ 117.00
Reproduction Expense                                                                                 $ 530.20
Reproduction/ Scan Copy                                                                              $1,023.00
Overtime                             S. Stein                                                        $ 27.69
Transcript                           Reliable Companies                                              $ 326.70




3 PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.


DOCS DB222114.1 54032/001
                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

M & G USA CORPORATION,et al.,l                                 Case No. 17-12307(BLS)

                 Debtors.                                      (Jointly Administered)

                                                          Obj. Deadline: January 2,2019 at 4:00 p.m.
                                                          Hearing Date: Scheduled only if necessary




          ELEVENTH MONTHLY APPLICATION FOR COMPENSATION
         AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
           ZIEHL &JONES LLP, AS CO-COUNSEL AND CONFLICTS
       COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,FOR
     THE PERIOD FROM SEPTEMBER 1, 2018 THROUGH SEPTEMBER 30,2018

                 Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

"Bankruptcy Code"), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

"Bankruptcy Rules"), and the Court's "Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals," signed on or about November 30, 2017(the

"Administrative Order"), Pachulski Stang Ziehl &Jones LLP ("PSZ&J" or the "Firm"), co-

counsel and conflicts counsel for the debtors and debtors in possession ("Debtors"), hereby

submits its Eleventh Monthly Application for Compensation and for Reimbursement of

Expenses for the Period from September 1, 2018 through September 30, 2018 (the

"Application")

~ The Debtors are the following twelve entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA,LLC (3236), M & G
Polymers USA, LLC(7593), M & G Finance Corporation (4230), M&G Waters USA, LLC(2195),
Mossi & Ghisolfi International S.a r1.(1270), M&G Chemicals S.A.(N/A), M&G Capital S.a r.l. (7812), M & G
USA Holding, LLC (3451), Chemtex International Inc.(7695), Chemtex Far East, Ltd.(2062)and Indo American
Investments, Inc.(9208). The Debtors' noticing address in these chapter 11 cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.


DOCS llE222114.1 54032/001
                 By this Application PSZ&J seeks a monthly interim allowance of compensation

in the amount of $85,595.00 and actual and necessary expenses in the amount of $2,307.36 for a

total allowance of $87,902.36 and payment of $68,476.00(80% of the allowed fees) and

reimbursement of $2,307.36(100% of the allowed expenses)for a total payment of $70,783.36

for the period September 1, 2018 through September 30, 2018 (the "Interim Period"). In support

of this Application, PSZ&J respectfully represents as follows:

                                                Background

                             On October 24, 2017, Debtor M&G Polymers USA,LLC filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code and, thereafter, on October 30, 2017,

each of the other Debtors commenced chapter 11 cases before this Court. The Debtors continued

in possession of their property and continued to operate and manage their businesses as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in the Debtors' chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

                             On or about November 30, 2017,the Court signed the Administrative

Order, authorizing certain professionals ("Professionals") to submit monthly applications for

interim compensation and reimbursement for expenses, pursuant to the procedures specified

therein. The Administrative Order provides, among other things, that a Professional may submit

monthly fee applications. If no objections are made within twenty-one (21) days after service of

the monthly fee application the Debtors are authorized to pay the Professional eighty percent



ROCS DE:222114.1 54032/001                            2
(80%)of the requested fees and one hundred percent(100%)of the requested expenses.

Beginning with the period ending on January 31, 2018, at three-month intervals, each of the

Professionals will file and serve an interim fee application for compensation and reimbursement

of expenses sought in its monthly fee applications for that period. All fees and expenses paid are

on an interim basis until final allowance by the Court.

                 4.          The retention of PSZ&J, as co-counsel and conflicts counsel for the

Debtors, was approved effective as of October 30, 2017 by this Court's "Order Pursuant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Co-Counsel and Conflicts Counsel for the Debtors and Debtors in Possession Nunc

Pro Tunc to the Petition Date," signed on or about November 30, 2017 (the "Retention Order").

The Retention Order authorized PSZ&J to be compensated on an hourly basis and to be

reimbursed for actual and necessary out-of-pocket expenses.

                       PSZ&J's APPLICATION FOIE COMPENSATION AND
                            FOR REIMBURSEMENT OF EXPENSES

                                     Compensation Paid and Its Source

                  5.         All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtors.

                  6.         PSZ&J has received no payment and no promises for payment from any

source other than from the Debtors for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other• person other than the partners ofPSZ&J for the


 DOCS DE222114.1 54032/001
sharing of compensation to be received for services rendered in this case. PSZ&J has received

payments from the Debtors during the year prior to the Petition Date in the amount of $200,000,

in connection with the preparation of initial documents and its prepetition representation of the

Debtors. Upon final reconciliation of the amount actually expended prepetition, any balance

remaining from the prepetition payments to PSZ&J was credited to the Debtors and utilized as

PSZ&J's retainer to apply to postpetition fees and expenses pursuant to the compensation

procedures approved by this Court in accordance with the Bankruptcy Code.

                                              Fee Statements

                 7.         The fee statements for the Interim Period are attached hereto as Exhibit A.

These statements contain daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J's knowledge,this Application

complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

Administrative Order. PSZ&J's time reports are initially handwritten by the attorney or

paralegal performing the described services. The time reports are organized on a daily basis.

PSZ&J is particularly sensitive to issues of"lumping" and, unless time was spent in one time

frame on a variety of different matters for a particular client, separate time entries are set forth in

the time reports. PSZ&J's charges for its professional services are based upon the time, nature,

extent and value of such services and the cost of comparable services other than in a case under

the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working "travel time"

to fifty percent(50%)of PSZ&J's standard hourly rate. To the extent it is feasible, PSZ&J

professionals attempt to work during travel.



DOCS DE222114.1 54032/001                            4
                                      Actual and Necessary Expenses

                             A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying expenses related to cases, such as this one, arising in Delaware. PSZ&J's

photocopying machines automatically record the number of copies made when the person that is

doing the copying enters the client's account number into a device attached to the photocopier.

PSZ&J summarizes each client's photocopying charges on a daily basis.

                 9.          PSZ&J charges $0.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J's calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtors for the receipt of faxes in these cases.

                  10.        With respect to providers of on-line legal research services (e.g., LEXIS

and WESTLAW),PSZ&J charges the standard usage rates these providers charge for

computerized legal research. PSZ&J bills its clients the actual amounts charged by such

services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                  11.        PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association's("ABA")guidelines, as set forth in the




DOCS D~:222ll4.1 54032/001                            5
ABA's Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Ser~~ices Rendered

                 12.         The names of the partners and associates of PSZ&J who have rendered

professional services in these cases during the Interim Period, and the paralegals and case

management assistants of PSZ&J who provided services to these attorneys during the Interim

Period, are set forth in the attached Exhibit A.

                 13.         PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtors on a regular basis with respect to various matters in connection with the Debtors'

bankruptcy cases, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J's efforts have been extensive due to the size and complexity of

the Debtors' bankruptcy cases.

                                      Summat-~~ of Services by Project

                 14.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to one

or more categories, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A. Exhibit

A identifies the attorneys and paraprofessionals who rendered services relating to each category,




ROCS DE:222114.1 54032/00]                            6
along with the number of hours for each individual and the total compensation sought for each

category.

            A.          Asset Disposition

                  15.       This category relates to work regarding sale and other asset disposition

issues. During the Interim Period, the Firm, among other things, corresponded regarding escrow.

                            Fees: $229.00;        Hours: 0.20

            13.         Bankruptcy Litigation

                  16.       This category relates to work regarding motions or adversary proceedings

in the Bankruptcy Court. During the Interim Period, the Firm, among other things: (1) attended

to deadline issues and monitored critical dates;(2) attended to scheduling issues;(3) performed

work regarding notices of dismissal relating to the Bancomext appeal and adversary proceeding;

(4) performed work regarding Agenda Notices and Hearing Binders;(5) performed work

regarding a settlement agreement related to motion to dismiss;(6)reviewed and analyzed an

objection and a reservation of rights regarding settlement agreement related to motion to dismiss;

(7)performed work regarding a motion to approve deed settlement;(8) reviewed and analyzed

the Committee response to Luxembourg payment motion and settlement motion;(9) performed

work regarding orders;(10) performed work regarding pro hac vice issues;(11) prepared for and

attended an Omnibus hearing on September 13, 2018;(12) performed work regarding a motion

to extend the removal deadline;(13) performed work regarding a motion to approve settlement

agreement relating to Mossi & Ghisolfi Finanziaria;(14)reviewed and analyzed a draft




DOCS DE222114.1 54032/001                             7
complaint in the Polimeros matter; and (15)corresponded and conferred regarding bankruptcy

litigation issues.

                            Fees: $40,243.00;     Hours: 54.60

            C.         Case Administration

                 17.        This category relates to work regarding administration ofthese cases.

During the Interim Period, the Firm, among other things, maintained document control, and

maintained a memorandum of critical dates.

                            Fees: $1,997.00;      Hours: 6.00

            D.         Claims Administration/Objections

                 18.        This category relates to work regarding claims administration and claims

objection issues. During the Interim Period, the Firm, among other things: (1) performed work

regarding a motion to authorize payment of certain claims of foreign creditors;(2)reviewed and

analyzed an objection to payment motion;(3)performed work regarding First and Second

Omnibus claim objections;(4) performed work regarding notice issues;(5) performed work

regarding orders;(6) performed work regarding claim binders;(7)responded to creditor inquiries

regarding claim objections;(8)reviewed and analyzed responses to claim objections; and

(9)corresponded and conferred regarding claim issues.

                            Pees: $11,909.00;     Hours: 18.80




DOGS DE222ll4.1 54032/001                            g
            E.          Compensation of Professionals

                  19.        This category relates to issues regarding compensation ofthe Firm.

During the Interim Period, the Firm, among other things, performed work regarding its May and

June 2018 monthly fee applications, and monitored the status and filing of fee applications.

                             Fees: $1,657.50;      Hours: 3.00

            F.          Compensation of Professionals--Others

                  20.        This category relates to issues regarding compensation of professionals,

other than the Firm. During the Interim Period, the Firm, among other things, performed work

regarding the Rothschild, Jones Day, Crain Caton and Alvarez Marsal matters.

                             Fees: $6,639.00;      Hours: 11.10

             G.         Plan and Disclosure Statement

                  21.        This category relates to work regarding a Plan of Reorganization ("Plan")

and Disclosure Statement. During the Interim Period, the Firm, among other things:

(1)reviewed and analyzed issues regarding exculpation and Plan releases;(2) performed work

regarding a Plan and Disclosure Statement;(3) attended to scheduling issues;(4) attended to

notice issues;(5) performed work regarding a solicitation motion;(6) performed research;

(7) attended to issues regarding a confirmation timeline (8) performed work regarding a motion

to extend the exclusivity deadlines;(9) performed work regarding a notice of corrected

Disclosure Statement hearing date;(10) performed work regarding a notice of filing of

Disclosure Statement exhibits;(11) performed work regarding orders;(12) reviewed and

analyzed Plan and Disclosure Statement objection issues;(13)reviewed and analyzed issues




DOCS DE:222114.1 54032/001                            9
regarding Norfolk Southern; and (14)corresponded and conferred regarding Plan and Disclosure

Statement issues.

                              Fees: $21,122.50;            Hours: 28.70

              H.         Retention of Professionals

                   22.        This category relates to issues regarding retention of the Firm. During the

Interim Period, the Firm, among other things, attended to conflict check and review issues.

                              Fees: $269.00;               Hours: 0.40

              L          Stay Litigation

                   23.        This category relates to issues regarding the automatic stay and relief from

stay motions. During the Interim Period, the Firm, among other things, performed work

regarding a letter for.Luxembourg Debtors relating to automatic stay issues.

                              Fees: $1,529.00;             Hours: 2.30

                                                 Valuation of Services

                   24.        Attorneys and paraprofessionals ofPSZ&J expended a total 125.10 hours

in connection with their representation of the Debtors during the Interim Period, as follows:

~~i~~z~ c~~'l'~•t~~'E~s~;i~~~~~      P~~~it~~T~ e~' ~~~c ~~~~~~~i~~~~~~y        ~~If~#€~•I~`              '~'~t~I            Tfk~~~l
       ~ilt~lYtt~Ltit~                i'~l~tI3~~Gt`f}~'~L'~~I',r,II2~~1~~~      '~     ~'sl~lTtl~         ~~~FILTI'~   ~~(~l~l~)C1TSi~~if?L~`

                                      Pf)SIt~E3Tl, Pt'i0i' ~i~Ie~'~~~1           f       ~'i~,~~E         I~tI~~€~
                                  ~.t~~c~~iei~~cF 4`c<~~~ t~~' f~~~~<~ir~ir~~        ~iz~c~itcii~~~ ' ;                                         l
                                    ~,~ICCt1Se fit) ~~I'~ie~lCE ~ t~2'i4~ ilk        ~_'~IRT2~;E'C~
                                                 ~+.~~3L1 DICE

Laura Davis Jones                 Partner 2000; Joined Firm 2000;                     $1,145.00             23.90           $27,365.50
                                  Member of DE Bar since 1986
James E. O'Neill                  Partner 2005; Member of DE Bar                      $ 850.00              32.20           $27,370.00
                                  since 2001; Member ofPA Bar
                                  since 1985
Joseph M. Mulvihill               Associate 2015; Member of DE                        $ 495.00              48.20           $23,859.00
                                  Bar since 2014; Member ofPA
                                  Bar since 2015


DOGS DE222ll X4.1 54032/001                                    1~
i~r~tr~e ~3f Pz-~}fessi~~i~~i'      ~~o:,~tior~ o~'t~~e ~~~~~1~~~~t~~,          Ho~r~•~~-      ~'art~l            'I'~~<i~
       I~~clivi~Iu~~1                ilrr2►~~~~e~~ of ~`e~~~-siz~ t~~~t~         ~3il~i~~g    ~-If3~~s       ~'~~i~~}e~~s~tio~
                                      I't►si~iflr~, I'r-tc~~~ IZe~c~v~tr~t        ~tafe       I3il~cc~
                                 I~x~~e~•ie~~ccs ~'~~~~ ~~ £)i3t~~~~~i~1~     (~nclt~~~i~~~                                      ~
                                   ~If'~11SC ~#~ ~'~'fiCfIEC~'l~i'C~7'flf      ~~~lilI1~C4}              ~    '                  f
                                                                                                                                 I
                                          _....   ~'i:i~7t'I ~i~C '     _... _.~~.__
Elizabeth C. Thomas              Paralegal 2016                                $   375.00       9.50              $ 3,562.50
Cheryl A. Knotts                 Paralegal 2000                                $   350.00       1.90              $ 665.00
Sheryle L. Pitman                Case Management Assistant 2001                $   295.00       0.60              $ 177.00
Charles J. Bouzoukis             Case Management Assistant 2001                $   295.00       6.30              $ 1,858.50
Karen S. Neil                    Case Management Assistant 2003                $   295.00       2.50              $ 737.50

                                                  Grand Total: $85,595.00
                                                  Total Hours:     125.10
                                                  Blended Rate: $ 684.21

                  25.        The nature of work performed by these persons is fully set forth in Exhibit

A attached hereto. These are PSZ&J's normal hourly rates for work of this character. The

reasonable value of the services rendered by PSZ&J for the Debtors during the Interim Period is

$85,595:00.

                  26.        In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a)the complexity of the case,(b)the time expended,(c)the nature and extent

of the services rendered,(d)the value of such services, and (e)the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover,PSZ&J has reviewed the

requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                   WHEREFORE,PSZ&J respectfully requests that, for the period September 1,

2018 through September 30, 2018, an interim allowance be made to PSZ&J for compensation in

the amount of $85,595.00 and actual and necessary expenses in the amount of $2,307.36 for a



DOGS DF:222114.1 54032/001                                       ll
total allowance of $87,902.36 and payment of $68,476.00(80% of the allowed fees) and

reimbursement of $2,307.36(100% of the allowed expenses) be authorized for a total payment of

$70,783.36, and for such other and further relief as this Court may deem just and proper.

Dated.: December~,2018               PACHULSKI STANG ZIEHL &JONES LLP


                                                              ~r/~i~'~'~- -r~
                                     ~aura~~~is Jones(DE Bar No. 2436)
                                     James E. O'Neill(DE Bar No. 4042)
                                     Joseph M. Mulvihill(DE.Bar No. 6061)
                                     919 N. Market Street, 17t" Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899-8705 (Courier 19801)
                                     Telephone: (302)652-4100
                                     Facsimile:    (302)652-4400

                                     Co-Counsel and Conflicts Counsel for the
                                     Debtors and Debtors in Possession




DOCS DE222114.1 54032/001                      IZ
                                                VERIFICATION

STATE OF DELAWARE

COUNTY OI' NEW CASTLE


                   Laura Davis Jones, after being duly sworn according to law, deposes and says:

                   a)          I am a partner with the applicant law firm Pachulski Stang Ziehl &Jones

LLP, and have been admitted to appear before this Court.

                   b)          I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals of PSZ&J.

                   c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on or about November 30,

2017, and submit that the Application substantially complies with such Rule and Order.




                                                                     Laura Davis Jones

SWORN AND SUBSCRIBED                          ~
before me this~day of %C~~~                   , 2018.


                 Ililtl(           y       ~_
Notary~~ ~~~? ~ e ~IVQ ~~i,~~
    C Gi~~~rl~~s
My;;~~~~             ~~
        "~ EXPIRES ~
        °p APRIL 12.2020~e

               '~ RY P a         P ~~
                               ~~~~~
         '~~F ~~~ I~~~P
        ~' ~,;'~ I i I II I \~~~~




DOCS DE:222ll4.1 54032/001
